NON-FINAL REJECTION
(in response to RCE dated 8/30/2022)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not entirely persuasive.
The amendments to the claims are sufficient to overcome the §112(b) rejection raised in the previous Office Action.
Applicant has presented the following argument with regards to the §112(a) rejection raised in the previous Office Action:
With respect to independent Claims 1 and 8, in regards to "written description reasons 1 and 2," the rejection opines that the claimed limitations of "filtering out said contributions of skin characteristics from said first plurality of detected signals," as recited by Claim 1, lacks written description support. Applicants respectfully traverse. 

The present application discloses "determining skin characteristics of an object or patient" [0034, inter alia]. The present application further discloses:

[0040] Additionally, at 240, the method includes filtering out skin characteristics for the plurality of detected signals. That is, the data collected at the plurality of detectors is then filtered to remove the contribution from the individual patient's skin that is derived from the characterization step performed at 210. For instance, these calculations can all be carried out on a commercially available GPU based processor providing the capability of real time visualization of skeletal anatomy.

Applicants respectfully assert that one of ordinary skill in the graphics processing arts would understand how to practice the instant claimed limitations in light of the disclosures of the present application.

Examiner Response: This argument is not found to be persuasive. The examiner takes exception to the premise of this argument that “the rejection opines that the claimed limitations of "filtering out said contributions of skin characteristics from said first plurality of detected signals," as recited by Claim 1, lacks written description support”. The rejection did not take the position that the limitation of “filtering out said contributions of skin characteristics from said first plurality of detected signals” lacks written description support. Rather, the position(s) the rejection took was that:
(1) the Specification as originally filed does not disclose filtering/a filter such that the signals produced as a result of filtering the detected signals (i.e., the “second plurality of said detected signals” as recited in the claims) consist of “signals of said first plurality of detected signals produced by said scattering and reflectance” in accordance with how the claims were construed as discussed in the previous Office Action; and
(2) the Specification as originally filed does not disclose an algorithm for such filtering/filter.
It is unclear whether Applicant has intentionally mischaracterized the previously raised rejection in order to give the appearance of a persuasive argument (e.g., in the manner of a straw man argument), or otherwise whether the Applicant simply misunderstood the rejection. Nevertheless, Applicant’s argument is not found to be persuasive because it is based on a false premise.
Notwithstanding the above discussion, the rejection has been withdrawn for claim 1 (and dependent claims thereof) because claim 1 has been amended to no longer use the “consists of”/“comprises only” language that formed the basis of the rejection. However, the rejection of claim 8 and dependent claims thereof has been maintained.
Applicant further argues:
In addition, it is noted that the present Examiner (Colin T. Sakamoto) found sufficient 35 U.S.C. § 112, first paragraph, support in the disclosures of U.S. Patent Application Serial No. 14/040,604, U.S. Patent No. 9,271,673, entitled "NIR Image- Guided Targeting," the parent of the present Divisional application, which is incorporated by reference in its entirety into the present application, for the similar claimed limitations of "filtering out signaling characteristics for skin of said patient from said plurality of detected signals..." as recited by issued Claim 1 of U.S. Patent No. 9,271,673.

Examiner Response: This argument is not found to be persuasive. It is initially noted that each and every case should be decided on its own merits and not that of others (“Each case must be decided on its own facts in terms of what is reasonably communicated to those skilled in the art. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984)” MPEP 2163.05). The claims of the instant application dated 11/11/2021 (which were finally rejected on 3/1/2022) and the claims of US Patent 9,271,673 are not the same. Since the claims are not the same, different outcomes are certainly possible.
Again, the examiner takes exception to the premise of Applicant’s argument. Applicant seems to suggest that the claims were rejected over the limitation of filtering out signaling characteristics for skin of said patient from said plurality of detected signals, but this not correct (or at least incomplete). 
In this case, claims of the instant application were rejected in the Final Rejection dated 3/1/2022 because of the “consists of”/“comprises only” language (which is not present in the claims of US Patent 9,271,673). The examiner doesn’t know how this could have been made any clearer as the previous rejection clearly states this.
It is unclear whether Applicant has intentionally mischaracterized the previously raised rejection in order to give the appearance of a persuasive argument (e.g., in the manner of a straw man argument), or otherwise whether the Applicant simply misunderstood the rejection. Nevertheless, Applicant’s argument is not found to be persuasive because it is based on a false premise.
Notwithstanding the above discussion, the rejection has been withdrawn for claim 1 (and dependent claims thereof) because claim 1 has been amended to no longer use the “consists of”/“comprises only” language that formed the basis of the rejection. However, the rejection of claim 8 and dependent claims thereof has been maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 (and dependent claims thereof) is/are rejected for the following reason:
Claim 8 has been amended to recite in part “a filter for filtering out said contributions of said skin characteristics from said first plurality of detected signals, to produce a second plurality of detected signals that is filtered and consists of said signals of said first plurality of detected signals produced by said scattering and reflectance”.
The Specification as originally filed does not disclose a filter such that the “second plurality of detected signals” as recited in the claim (i.e., the signals that are produced as a result of filtering the first plurality detected signals) “consist of signals of said first plurality of detected signals produced by said scattering and reflectance”.
The Specification merely recites, for example, filtering out skin characteristics from the plurality of detected signals at step 240 such as the contribution from the individual patient's skin that is derived from the characterization step performed at 210; i.e., the data collected at the plurality of detectors is filtered to remove the contribution from the individual patient's skin that is derived from the characterization step performed at 210 (see ¶ [0040]). In this sense, the Specification appears to provide written description support for filtering the detected signals to exclude contributions of skin characteristics, but does not support exclusion of everything else but “signals of said first plurality of detected signals produced by said scattering and reflectance” as recited in the claim.

Otherwise or additionally, claim 8 (and dependent claims thereof) is/are rejected for another reason.
Even if, for argument’s sake, the Specification recited that the second plurality of detected signals “consists of said signals of said first plurality of detected signals produced by said scattering and reflectance”, the limitation in question would still lack written description support because of the following:
It is noted that the filter limitation is considered a computer implemented functional limitation in view of ¶ [0020] of the Specification which recites:
[0020] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout the present disclosure, discussions utilizing terms such as "performing," "varying," "filtering," "detecting," "determining," or the like, refer to actions and processes of a computer system or similar electronic computing device or processor. The computer system or similar electronic computing device manipulates and transforms data represented as physical (electronic) quantities within the computer system memories, registers or other such information storage, transmission or display devices.
MPEP 2161.01 recites in part:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. v. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).
In this case, the claim defines the invention in functional language specifying a desired result (i.e., filtering out contributions of skin characteristics from the detected signals such that the filtered signals “consists of said signals of said first plurality of detected signals produced by said scattering and reflectance”) but the Specification does not sufficiently describe how the function is performed or how the result is achieved (i.e., the Specification does not disclose an algorithm for achieving the claimed result) beyond merely reciting “filtering” or use of a “filter”.
It is noted that although the Specification discloses determining signaling characteristics for skin related to at least one of skin reflectance characteristics, skin transmittive characteristics, and a skin fluorescence characteristics, such that the signaling characteristics are filterable from the plurality of detected signals:
[0036] For example, when determining skin characteristics, the method includes performing another optical scan on the region of the patient using another source emitting NIR energy. In one embodiment, the source emits energy of varying intensity for a given frequency. In another embodiment the source emits energy of varying frequency. In still another embodiment, the source emits energy of varying intensity and frequency (e.g., wavelength). The method further includes determining signaling characteristics for skin related to at least one of skin reflectance characteristics, skin transmittive characteristics, and a skin fluorescence characteristics, such that the signaling characteristics are filterable from the plurality of detected signals. As such, in one embodiment, the data collected provides a reflectance "spectral cube" which could be assessed for maximal reflectance of underlying anatomy (e.g., through filtering).
the Specification does not disclose any steps or algorithm for the filtering itself. For example, Specification does not disclose how the determined skin characteristics are actually used to filter the detected signals, let alone how to filter out everything else but “said signals of said first plurality of detected signals produced by said scattering and reflectance” as recited in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snoeks et al., “Optical advances in skeletal imaging applied to bone metastases” Bone, vol. 48, no. 1, Jan. 2011, pages 106-114 (hereinafter “Snoeks”) in view of Leblond et al., “Pre-clinical whole-body fluorescence imaging: Review of instruments, methods and applications” Journal of Photochemistry and Photobiology B: Biology 98 (2010) 77-94 (hereinafter “Leblond”).
It is noted that applicant has defined near infrared energy/light as electromagnetic energy ranging from about 740 nm to 1000 nm (see ¶ [0031] of the published application).
Regarding claim 1, Snoeks teaches a method for optical imaging of the skeleton (see section titled (a) Optical imaging of the skeleton, pages 108-110). Snoeks teaches fluorescently labeled bone probes (e.g., Osteosence-750 which has an excitation wavelength of 750 nm and an emission wavelength of 780 nm, page 108).
Snoeks teaches: “Comparable with various radioactive bone tracers, all three of these fluorescent bone probes are incorporated in the calcified bone matrix at spots with a high bone turnover. These active hotspots are for instance, the basic multicellular units involved in normal physiological bone remodeling, sites of bone damage such as fractures and cancer induced osteolytic/-blastic lesions [46]. The probes will remain incorporated in the bone matrix for days or weeks while the unbound fraction of the probes is cleared from the circulation within 24 h. The result of these kinetic properties is a specific fluorescence signal at the active sites within the bone with a high bone turnover, which can be used for imaging.” (page 110).
Snoeks further teaches: “To demonstrate the linear uptake of OsteoSense-750 in vivo, Kozloff et al. injected mice with various doses of OsteoSense. The mean fluorescence of the distal femur was linear from approximately1/8th to 1.5 times the recommended imaging dose of 100 nmol/kg (Fig. 2) [47].” (page 110).
Snoeks further teaches: “Major advantages of using fluorescent probes over radioactive approaches are the shorter scan time possibility of storing the probe without deterioration of the probe quality due to radioactive decay and the fact that one does not need a hot lab and infrastructure for handling radioactive materials [46].” (page 110).
The caption in Fig. 2 recites “In vivo OsteoSense-750 dose response. A: Femoral region of interest chosen for dose response measures of OsteoSense-750 (FRFP) delivery. B: Bone fluorescence is linear with administered dose of OsteoSense-750 (FRFP). Fluorescence was measured using the Maestro fluorescence imager (Cambridge Research & Instrumentation, CRi). Adapted with permission from Kozloff et al. J Bone Miner Res 2010J Bone Miner Res. 2010 Feb 8. [Epub ahead of print] [47].” (emphasis added, page 110).
In this sense Snoeks can be considered to teach NIR fluorescence imaging of skeletal anatomy using the Maestro fluorescence imager, comprising:
performing an optical scan on a region of a patient, wherein said performing an optical scan comprises transmitting a near infrared (NIR) beam from an NIR energy source that is positioned outside the patient, into and through tissue of said patient (see discussion below; Maestro fluorescence imager includes an NIR energy source positioned outside the patient (Xenon-halogen lamp with 455-780 nm selectable filters), see Table 1; the OsteoSense-750 bone tag is excited by 750 nm light from the NIR energy source of the Maestro fluorescence imager);
detecting signals from said optical scan, wherein said signals from said optical scan comprise a first plurality of detected signals, and wherein said first plurality of detected signals comprise: i) contributions of skin characteristics (see discussion below), and ii) signals produced by scattering and reflectance (as well as fluorescence, see discussion below) of said NIR beam by skeletal anatomy of the patient associated with the region (i.e., the fluorescence signal of the OsteoSense-750 bone tag which fluoresces (emits) at 780 nm; the Maestro fluorescence imager includes a CCD detector with 500-950 nm continuous, liquid crystal tunable filters); and
determining the skeletal anatomy associated with said region of from said plurality of detected signals (i.e., the resulting image of the bone tag determines skeletal anatomy due to the bone tag binding with the skeletal anatomy, see Fig. 2).

Regarding the limitation of “transmitting a near infrared (NIR) beam from an NIR energy source […] into and through tissue of said patient”: transmittance, reflectance, and scattering are natural properties of tissue (i.e., tissue naturally transmits, reflects, and scatters NIR energy). Applicant, themselves, admit the following at ¶ [0031] of the published application: “Near infrared (NIR) energy (e.g., light) is defined as a spectrum of electromagnetic energy ranging from about 740 nm to 1000 nm. At these energies, photons have some capacity to pass through modest amount of tissue before being completely scattered. Different tissues result in a range of scattering patterns, with one being opaque to NIR penetration. In this sense, NIR has common scattering properties with ionizing x-rays.”
Since transmittance, reflectance, and scattering of NIR energy are natural properties of tissue, the ordinarily skilled artisan would understand that Snoeks’ transmitted NIR beam from the NIR energy source (which is positioned outside the patient) would transmit into and through at least some amount of tissue of said patient before being completely scattered.
Regarding the limitation of “i) contributions of skin characteristics”: since the NIR beam must first interact (e.g., absorb, scatter, reflect, etc.) with the skin before penetrating the tissue, the detected signals from the optical scan would inherently include contributions of skin characteristics.
Regarding the limitation of “ii) signals produced by scattering and reflectance of said NIR beam by the patient’s skeletal anatomy”: since the tissue (in this case, bone/skeletal anatomy) scatters/reflects some amount of the NIR beam, it is understood by the ordinarily skilled artisan that at least some of the NIR energy is scattered/reflected back into the detector since the bone/skeletal anatomy is already within field of view of the detector for purposes of the aforementioned fluorescence detection. In other words, the detector detects a plurality of detected signals, where some of the signals detected by the detector are due to/produced by fluorescence and some of the signals detected by the detector would be due to/produced by scattering/reflectance since the bone/skeletal anatomy would naturally scatter/reflect at least some amount of the NIR beam.

Snoeks teaches a variety of new fluorescence imaging (FLI) systems in Table 1: “New FLI systems are able to capture spectral information of each pixel of an image. The spectral information can be umixed to reveal all the different spectra that, taken together, form the actual image. By doing so, it is possible to identify multiple fluorescent labels within an image and to remove background (auto-)fluorescence. This way of analyzing spectral data within fluorescence datasets is called spectral unmixing [36,37]. Table 1 gives an overview of the commercially available in vivo whole body fluorescence imaging systems and their main technical features.” (page 108).
The Maestro fluorescence imager includes the aforementioned spectral un-mixing feature (see Table 1). If applied to the aforementioned bone fluorescence imaging method, spectral un-mixing feature would read on filtering out background signal contribution from the plurality of detected signals. It therefore follows that determining skeletal anatomy associated with the region would be from the plurality of detected signals that is filtered to remove the background signal contribution because the plurality of signals from which the skeletal anatomy is determined would be filtered to remove background signal contribution. For example, the ordinarily skilled artisan would recognize that background signal contribution such as background auto-fluorescence can be removed from the bone/skeletal fluorescence image. The ordinary skilled artisan would have recognized that the signal-to-noise ratio and/or contrast-to-noise ratio can be improved by remove the background auto-fluorescence.
However, Snoeks does not teach or suggest that the background signal contribution that is filtered out is that of/due to skin characteristics (e.g., skin auto-fluorescence, etc.).
Leblond in the same field of endeavor (i.e., NIR fluorescence imaging; e.g., skeletal imaging, section 4.6, pages 88-89) recites inter alia, at page 79:
Fig. 2 demonstrates how photon scattering impacts fluorescence imaging in living tissue using two numerically simulated mouse models. An 8 mm diameter tumor was located in the abdomen in each simulated mouse, one near the surface and the other close to the axial center of the animal. A generic fluorescent probe was assumed to have been perfectly absorbed by the synthetic lesion, providing an ideal though unrealistic infinite tumor-to-background contrast. The diffusion approximation to light transport was used to simulate the excitation light propagation into the tissue and the fluorescence emission, all from the top of the animal (epi-illumination mode) [3]. As is demonstrated in the figure, a tumor with the same contrast produces dramatically different intensities on the tissue surface depending on its depth. It should be noted that other factors such as imperfect filtering, non-specific probe fluorescence and tissue autofluorescence would yield even less accurate results. This demonstration simply illustrates how photon scattering manifests as one of the most significant difficulties in optical imaging of animals.

There is a wide variety of molecules present in living tissue that can act as biochemical sources of autofluorescence [4,5]. Examples include tryptophan, NADH, pyridoxine, collagen, elastin, flavins, porphyrins as well as chlorophyll present in animal food. Because the main excitation peaks for the natural fluorophores are usually in the visible part of the spectrum, their impact on far-red and NIR fluorescence imaging is often negligible. Nonetheless, fluorescence signals from the molecular probe of interest can still be corrupted, especially when the probe is weakly fluorescing or sparsely distributed. For example, a weak autofluorescence signal from the skin can overwhelm the fluorescence from a deeply embedded tumor, and much of the autofluorescence in animals is located in the two largest organs, skin and colon. The autofluorescence from the food present in the colon can be minimized by feeding the animal with special non-fluorescent chow. The non-specific signal from autofluorescence can either mask desired signals or be erroneously attributed to the target signal, leading to an inability to discriminate the tissue of interest or to a severe overestimation of the probe’s fluorescence activity. In recent years, careful implementation of time-resolved measurements or spectral un-mixing techniques have been integrated into systems allowing correction for this unwanted signal [6,7].
  
In other words, Leblond teaches that the spectral unmixing technique can be used to filter out contributions of skin characteristics (i.e., signal contribution due to skin auto-fluorescence) from the detected signals in order to improve signal to noise ratio and accuracy. The ordinarily skilled artisan would have recognized that if the skin auto-fluorescence signal is otherwise not filtered out of the detected signals, the skin auto-fluorescence signal can overwhelm the detected signal from the imaging probe (i.e., the bone tag in the case of Snoeks).
At the time of invention, it would have been obvious to one having ordinary skill in the art to filter out skin characteristics signal contributions (i.e., skin autofluorescence) from the first plurality of detected signals to produce a second plurality of detected signals, and thereby determine skeletal anatomy associated with region from the second plurality of detected signals (i.e., the plurality of detected signals that have been filtered to remove the contribution of skin characteristics) because it would have merely involved applying a known technique (i.e., the spectral un-mixing feature to remove skin characteristics signal contribution e.g., skin auto-fluorescence) to a known device (method, or product) ready for improvement (i.e., the skeletal/bone fluorescence imaging method of Snoeks discussed above) to yield predictable results (e.g., removal of the skin auto-fluorescence signal contribution from the skeletal image). The ordinarily skilled artisan would have been motivated to make this modification (i.e., apply the spectral un-mixing feature to remove skin characteristics signal contribution such as skin auto-fluorescence) in order to improve the signal-to-noise ratio and/or contrast-to-noise ratio by preventing the skin auto-fluorescence signal from overwhelming the detected signals.

Regarding claims 2 and 3, Snoeks modified in view of the teachings of Leblond teaches the invention of claim 1 but does not teach performing a CT/MRI scan.
Snoeks teaches other optical scanners that have multi-modality features such as the IVIS Spectrum (Caliper Life Sciences) which includes CT and MRI multi-modal features for registering the optical scan images with CT and MRI data (see Table 1; “Both the advances in 3D BLI and 3DFLI data capturing and subsequent reconstructions enable true multimodality approaches where datasets with detailed anatomical information (e.g. MRI and μCT) can be projected over datasets containing functional and molecular information (e.g. PET, SPECT, BLI and FLI). A recent example of multi-modality imaging is the work of Nahrendorf et al. on colon carcinoma. They showed that it is possible to combine PET, μCT and 3D FLI in order to image skeletal structures and tumoral integrins, cathepsin activity and macrophage content simultaneously [35]” page 108). It is understood by the ordinarily skilled artisan that MRI data and CT data are acquired by an MRI scan and a CT scan respectively. In this sense, Snoeks at least suggests performing a CT scan or an MRI scan in order to register CT/MRI data with the optical scan data such as fluorescence imaging data.
At the time of invention, it would have been obvious to one having ordinary skill in the art to further perform a CT/MRI scan in order to obtain CT/MRI data to register with the fluorescence imaging data (i.e., to register with the fluorescence bone/skeletal image).

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snoeks in view of Leblond as applied to claim 1 above, and further in view of Mansfield et al., "Autofluorescence removal, multiplexing, and automated analysis methods for in-vivo fluorescence imaging" Journal of Biomedical Optics, vol. 10, no. 4, July 2005, pages 041207-1 - 041207-9 (hereinafter “Mansfield”).
Regarding claim 4, Snoeks modified by the teachings of Leblond as discussed above teaches the invention of claim 1. As discussed above, signaling characteristics for skin related to skin auto-fluorescence characteristics are determined such that the signaling characteristics are filterable from the first plurality of detected signals.
Although Snoeks and Leblond both teach spectral unmixing, neither Snoeks nor Leblond explicitly teaches performing another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting NIR energy; and varying intensity of the NIR energy for a given frequency. However, the ordinarily skilled artisan would have recognized that spectral unmixing may involve such steps.
Mansfield in a similar field of endeavor (spectral unmixing to filter out skin auto-fluorescence) teaches that skin auto-fluorescence is filtered by:
performing another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting optical energy (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3);
varying intensity of the said optical energy for a given frequency (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3, in the sense that as the wavelength is changed from 580 nm to 590 nm to 600 nm, etc., for a given wavelength such as 590 nm, the intensity is varied from off to on to off; in other words, the 590 nm light is on for taking the 590 nm image and otherwise off, etc.); and
determining signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said plurality of the first plurality of detected signal (evidenced by the images with skin fluorescence signal filtered out, Fig. 3).
At the time of invention, it would have been obvious to one having ordinary skill in the art to perform another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting NIR energy, vary intensity of the said NIR energy for a given frequency, and determine signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said first plurality of detected signal, because it would have merely involved applying a known technique (i.e., performing another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting optical energy, varying intensity of the said optical energy for a given frequency, and determining signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said plurality of detected signal, as taught by Mansfield) to a known device (method, or product) ready for improvement (i.e., the NIR bone imaging of the modified Snoeks invention as discussed above) to yield predictable results (e.g., filtering out the skin auto-fluorescence signal from the detected signals of the NIR scan).

Regarding claim 5, Snoeks modified by the teachings of Leblond as discussed above teaches the invention of claim 1. As discussed above, signaling characteristics for skin related to skin auto-fluorescence characteristics are determined such that the signaling characteristics are filterable from the first plurality of detected signals.
Although Snoeks and Leblond both teach spectral unmixing, neither Snoeks nor Leblond explicitly teaches performing another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting NIR energy; and varying frequency of said NIR energy. However, the ordinarily skilled artisan would have recognized that spectral unmixing may involve such steps.
Mansfield in a similar field of endeavor (spectral unmixing to filter out skin auto-fluorescence) teaches that skin auto-fluorescence is filtered by:
performing another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting optical energy (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3);
varying frequency of said optical energy (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3); and
determining signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said first plurality of detected signal (evidenced by the images with skin fluorescence signal filtered out, Fig. 3)
At the time of invention, it would have been obvious to one having ordinary skill in the art to perform another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting NIR energy, vary frequency of the said NIR energy, and determine signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said first plurality of detected signal, because it would have merely involved applying a known technique (i.e., performing another optical scan on said region of said patient, wherein said another optical scan comprises another source emitting optical energy, varying frequency of said optical energy, and determining signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said plurality of detected signal, as taught by Mansfield) to a known device (method, or product) ready for improvement (i.e., the NIR bone imaging of the modified Snoek invention as discussed above) to yield predictable results (e.g., filtering out the skin auto-fluorescence signal from the detected signals of the NIR scan).

Regarding claim 6, Snoeks modified by the teachings of Leblond as discussed above teaches the invention of claim 1. As discussed above, signaling characteristics for skin related to skin auto-fluorescence characteristics are determined such that the signaling characteristics are filterable from the first plurality of detected signals.
Although Snoeks and Leblond both teach spectral unmixing, neither Snoeks nor Leblond explicitly teaches peforming another optical scan using another source emitting NIR energy on said region of said patient, wherein said optical scan is performed over varying frequencies and intensities. However, the ordinarily skilled artisan would have recognized that spectral unmixing may involve such steps.
Mansfield in a similar field of endeavor (spectral unmixing to filter out skin auto-fluorescence) teaches that skin auto-fluorescence is filtered by:
performing another optical scan using another source emitting optical energy on said region of said patient, wherein said another optical scan is performed over varying frequencies (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3) and intensities (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3, in the sense that as the wavelength is changed from 580 nm to 590 nm to 600 nm, etc., for a given wavelength such as 590 nm, the intensity is varied from off to on to off; in other words, the 590 nm light is on for taking the 590 nm image and otherwise off, etc.); and
determining signaling characteristics for skin related to skin fluorescence characteristics such that the signaling characteristics are filterable from said first plurality of detected signal (evidenced by the images with skin fluorescence signal filtered out, Fig. 3)
At the time of invention, it would have been obvious to one having ordinary skill in the art to perform another optical scan using another source emitting NIR energy on said region of said patient, wherein said optical scan is performed over varying frequencies and intensities; and determine signaling characteristics for skin related to skin fluorescence characteristics, such that said signaling characteristics are filterable from said plurality of detected signals, because it would have merely involved applying a known technique (i.e., performing another optical scan using another source emitting optical energy on said region of said patient, wherein said optical scan is performed over varying frequencies and intensities; and determining signaling characteristics for skin related to skin fluorescence characteristics, such that said signaling characteristics are filterable from said plurality of detected signals, as taught by Mansfield) to a known device (method, or product) ready for improvement (i.e., the NIR bone imaging of the modified Snoeks invention as discussed above) to yield predictable results (e.g., filtering out the skin auto-fluorescence signal from the detected signals of the NIR scan).

Regarding claim 7, Snoeks modified by the teachings of Leblond as discussed above teaches the invention of claim 1. 
Although Snoeks and Leblond both teach spectral unmixing, neither Snoeks nor Leblond explicitly teaches performing another optical scan on said region of said patient across varying frequencies and intensity of another NIR energy source; determining an optical frequency and intensity combination that optically illuminates said skeletal anatomy associated with said region with minimal skin signaling characteristics; and performing said optical scan on said region of a patient using said optical frequency and intensity combination.
Mansfield in a similar field of endeavor (spectral unmixing to filter out skin auto-fluorescence) teaches that skin auto-fluorescence is filtered by:
performing another optical scan on said region of said patient across varying frequencies and intensity of another optical energy source (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3 as discussed above);
determining an optimal frequency and intensity combination that optimally illuminates an imaging probe of interest with minimal skin signaling characteristics (automated spectral searching to select which image and thus which frequency corresponds to biologically significant signals and to select which image and thus which frequency corresponds to background (skin) auto-fluorescence, page 041207-6); and
performing said optical scan on said region of a patient using said optimal frequency and intensity combination (implied from taking spectrally resolved images from 580 nm to 700 nm at 10 nm intervals, page 041207-3).
At the time of invention it would have been obvious to one having ordinary skill in the art to perform another optical scan on said region of said patient across varying frequencies and intensity of another NIR energy source; determine an optimal frequency and intensity combination that optimally illuminates said skeletal anatomy associated with said region with minimal skin signaling characteristics; and perform said optical scan on said region of a patient using said optimal frequency and intensity combination because it would have merely involved applying a known technique (i.e., performing another optical scan on said region of said patient across varying frequencies and intensity of another optical energy source; determining an optimal frequency and intensity combination that optimally illuminates an imaging probe of interest with minimal skin signaling characteristics; and performing said optical scan on said region of a patient using said optimal frequency and intensity combination, as taught by Mansfield) to a known device (method, or product) ready for improvement (i.e., the NIR bone imaging of the modified Snoeks invenetion as discussed above) to yield predictable results (e.g., filtering out the skin auto-fluorescence signal from the detected signals of the NIR scan).

Examiner Remarks Regarding Prior Art
The prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan the “filter” limitation as particularly recited in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793